Citation Nr: 0406914	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  00-23 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for acne and folliculitis 
claimed as chloracne.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from May 1968 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefit sought on 
appeal.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show no diagnosis of acne, 
folliculitis, or chloracne in service.  The veteran's 
separation examination dated December 1968 showed normal 
clinical evaluation of the head, face, neck, scalp, and skin.

A VA outpatient treatment note dated July 1998 showed old 
acne scars on the back, posterior legs, and waistline and 
some follicurlarly distributed pustules, and active acne 
cysts.  The assessment was acne, folliculitis.  The examiner 
noted that acne and folliculitis could be secondary to his 
exposure to Agent Orange in the past.  In an addendum, the 
examiner indicated that the veteran had clinical presentation 
consistent with burned out acne congoblata, which had been 
associated with heavy TCDD exposure.

The veteran has not had a VA examination to determine the 
nature and etiology of his acne and folliculitis with an 
examiner who has thoroughly reviewed the claims file.  Under 
these circumstances, the veteran is entitled to a VA 
examination under the provisions of 38 U.S.C.A. § 5103A(d).  
Therefore, further development of the record is necessary.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The veteran should be scheduled for a 
VA determotology examination to ascertain 
the nature and etiology of the veteran's 
skin disorder.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  The examiner should state 
the diagnoses of any disabilities of the 
skin the veteran currently has.

          B.  For each diagnosis reported 
in response to item A, above, the 
examiner should state a medical opinion 
as to whether it is at least as likely as 
not that the disability is the result of 
the veteran's exposure to herbicides 
while in service, or any other disease or 
injury the veteran had in service.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claims.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




